Title: Thomas Jefferson to James Monroe, [4 September 1809]
From: Jefferson, Thomas
To: Monroe, James


          Dear Sir   4 Sept. 1809 
           Had I known before that the visit you mention was desired, I would have made it. it cannot now be done, as he sat out on his journey this morning.  some opportunities of friendly attention had before occurred, during his illness, and I availed myself of them; & learning last night that ripe figs would be acceptable to him, & that he was to set out on his journey this morning, I sent a servant with a basket of figs this morning. they were putting the horses to the carriage for his journey when the servant came away. I will give you explanations on this subject too long for an extempore letter, when we meet again.
          Affectionately Yours Th: Jefferson
        